 

Exhibit 10.1

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT (this “Option Agreement”) made as of the 5th day of
January, 2018 between OneClick International, LLC, a Florida limited liability
company (“Company”), and Delavaco Partners Inc., a corporation organized under
the laws of Ontario (“Grantor”) (each individually a "Party" and collectively
the "Parties").

WHEREAS, on April 28, 2017 (the “Unitron Closing Date”), Grantor purchased
certain assets, as set forth in Exhibit A attached hereto (the “Unitron Assets”)
from Comercializadora Unitron del Caribe S.A., Elias Benzaquen and Manuel
Culebras (collectively, the “Unitron Sellers”) pursuant to the terms of an asset
purchase agreement, dated as of February 23, 2017 and amended on March 20, 2017
(the “APA”) in exchange for an aggregate purchase price of $4,650,000 (the
“Unitron Purchase Price”); and

WHEREAS, upon execution of the APA, certain third-party investors advanced
$200,000 of the Unitron Purchase Price to the Unitron Sellers on behalf of
Grantor in exchange for promissory notes due on April 30, 2019 (the “$200,000
Notes”); and

WHEREAS, on the Unitron Closing Date, the Company paid to Grantor $2,050,000 of
the Unitron Purchase Price to the Unitron Sellers on behalfof Grantor (the
"Company Payable"); and

WHEREAS, a total of $2,400,000 of the Unitron Purchase Price remained
outstanding, which, upon mutual agreement of the relevant parties, was adjusted
to $2,318,000 (the “Unitron Purchase Price Balance” and, together with the
$200,000 Notes, the “Unitron Payables”); and

WHEREAS, on October 1, 2017, the Company was acquired by Cooltech Holding Corp.,
a Nevada corporation (“Cooltech”); and

WHEREAS, Cooltech entered into an agreement and plan of merger with InfoSonics
Corporation, a Maryland corporation (“InfoSonics”) and InfoSonics’ wholly-owned
subsidiary on July 25, 2017, as amended September 14, 2017 (the “Merger
Agreement”), pursuant to which InfoSonics shall acquire Cooltech and its
subsidiaries, including the Company and this Option Agreement (the "Merger");
and

WHEREAS, pursuant to the Merger Agreement, upon consummation of the Merger,
Cooltech’s shareholders shall receive 9.375,000 shares of InfoSonics’ common
stock (including securities convertible into common stock) and upon exercise of
this Option Agreement, Cooltech’s shareholders shall receive 3,125,000 shares of
InfoSonics’ common stock (including securities convertible into common stock),
provided all necessary approvals have been obtained; and

WHEREAS, Grantor desires to grant to the Company and the Company desires to
obtain from Grantor, an option to acquire the Unitron Assets from Grantor, in in
accordance with the terms and conditions set forth herein (the “Transaction”);
and




1

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.The Option; Option Consideration. Grantor hereby grants to Company, as of the
Grant Date, the sole, exclusive and irrevocable right and option (the "Option"),
exercisable in the manner contained in Section 2 herein, to acquire the Unitron
Assets free and clear of any mortgage, pledge, lien, charge, security interest,
claim or encumbrance of any kind ("Encumbrance"). In consideration for the
granting of this Option by the Grantor to the Company, the Company shall pay to
Grantor consideration equal to Ten Dollars ($10.00).

2.Option Term; Exercise; Payment. This Option shall be exercisable during the
period of time beginning on the closing date of the Merger (the "Grant Date")
and ending on the twelve (12) month anniversary of the Grant Date (the
"Expiration Date", and such period of time between the Grant Date and the
Expiration Date, the "Option Period"), unless sooner terminated in accordance
with the terms herein. The Expiration Date may be extended for an additional
period of up to twelve (12) months with the written consent of the Parties. Upon
exercise of this Option during the Option Period, in accordance with Section 7
below, the Company shall pay the Grantor, in consideration for the transfer of
the Unitron Assets to the Company, an aggregate sum of Four Million Five Hundred
Sixty Eight Thousand ($4,568,000), subject to adjustment as set forth herein
(the "Purchase Price"), in the form of: (i) cancellation of the Company Payable,
which represents $2,050,000; and (ii) the assumption of the Unitron Payables,
which represents the $200,000 Notes and the Unitron Purchase Price Balance.
Notwithstanding the foregoing, the Purchase Price may be reduced proportionally
in the event the balance of the Unitron Payables is offset during the Option
Period through (i) payment by Grantor to the Unitron Sellers of any net profits
generated by the Unitron Assets and (ii) payment by the Company directly to the
Unitron Sellers on behalf of Grantor in satisfaction of the Unitron Purchase
Price Balance.

 

3.Representations, Warranties and Covenants of Grantor. Grantor hereby represent
and warrant to Company as follows:

 

(a)Grantor has good, valid, marketable and exclusive right, title and interest
in all of the Unitron Assets, free and clear of any Encumbrance.

 

(b)Upon exercise of the Option, the Grantor shall convey to Company good, valid
and marketable title to Unitron Assets, free and clear of any Encumbrance.

 

(c)Grantor has the requisite power and authority to enter into this Option
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by Grantor in connection with
the execution and performance by Grantor of this Option Agreement or the
execution and performance by Grantor of any agreements, instruments or other
obligations entered into in connection with this Option Agreement. This Option
Agreement constitutes the legal, valid and binding obligation of Grantor,
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
rehabilitation, insolvency, moratorium or other similar laws affecting
creditors' rights generally and by general principles of equity.

 

4.Limited Transferability. This Option may be transferred by Company without the
prior written consent of Grantor to Cooltech or any affiliate of Cooltech. Any
such transferee shall take the

2

 

--------------------------------------------------------------------------------

 

transferred option subject to all the terms and conditions of this Option
Agreement.

 

5.Ownership Rights. The holder of this Option shall not have any ownership
rights with respect to the Unitron Assets until such person shall have exercised
the Option.

 

6.Manner of Exercising the Option.

 

(a)In order to exercise this Option, Company (or any other person or persons
exercising the Option) must execute and deliver to Grantor a Notice of Exercise
in the form attached hereto.

 

(b)As soon as practical after delivery of the Notice of Exercise, the Parties
shall take all actions necessary to consummate the Transaction, including
delivery to Company a bill of sale of the Unitron Assets and delivery to Grantor
of the Purchase Price.

 

7.Conditions Precedent to the Exercise of the Option. The Company’s exercise of
the Option and the Share Issuance (as described below) is expressly conditioned
upon the Company first obtaining InfoSonics’ post-Closing Board of Directors (in
addition to any post-Closing Special Committee of the InfoSonics’ Board)
approval of the transactions contemplated in the Option, a fairness opinion
regarding the Option consideration if required or reasonably necessary, and all
regulatory and national securities exchange approvals/consent for the
transactions contemplated in the Option, including the Share Issuance.

 

8.Additional Issuance of Shares. Upon the exercise of this Option, the Company
and Cooltech shall cause InfoSonics to issue to Cooltech’s shareholders of
record as of the date of the closing of the Merger (the “Cooltech
Shareholders”), an aggregate of 3,125,000 shares of InfoSonics’ common stock (or
common stock equivalents), which shall be allocated to the Cooltech Shareholders
in such manner and in such proportions as set forth in Section 2.03(b) of the
Merger Agreement, as amended (the “Share Issuance”).

 

9.Compliance with Laws and Regulations. The exercise of this Option shall be
subject to compliance by Grantor and Company with any and all applicable
requirements of law relating thereto.

 

10.Successors and Assigns. Except to the extent otherwise provided above, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the Parties and their respective successors and assigns.

 

11.Notices. All notices, requests, demands and other communications hereunder
shall be in writing, shall be delivered by hand, commercial courier or facsimile
transmission and shall be deemed to have been given or made when delivered,
addressed as follows:

 

3

 

--------------------------------------------------------------------------------

 

 

 

If to Grantor, to:

 

Delavaco Partners Inc.

 

 

Attn:

Tel:( )

Fax: ( )

 

with copies to:

 

Peter Simeon

 

or to such other address as Prospect may from time to time designate. If to
Company to:

OneClick International, LLC

48 25th NW Street, Suite 107-108

Miami, FL 33127 Attn:Mauricio Diaz

Tel:( )

Fax:( )

 

or to such other address as Company may from time to time designate.

 

All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.

 

12.Applicable Law. This Option Agreement shall be governed by and construed and
enforced under the laws of the State of New York without regard to its conflicts
of laws provisions.

 

13.Forum. The parties hereto acknowledge that for the purpose of enforcing the
terms of this Option Agreement or entering judgment appropriate jurisdiction and
venue shall lie with the lawful Courts of New York located in the County of New
York, New York. Each of the parties hereto hereby waives any defense of
inconvenient forum in connection with this paragraph.

 

14.Severability. In the event that any condition, covenant or other provision of
this Option Agreement is held to be invalid or void by any court of competent
jurisdiction, it shall be deemed severable from the remainder of this Option
Agreement and shall in no way affect any other condition, covenant or other
provision of this Option Agreement.  If such condition, covenant or other
provision is held to be invalid due to its scope or breadth, it is agreed that
it shall be deemed to remain valid to the extent permitted by law.

1.

4

 

--------------------------------------------------------------------------------

 

15.Waiver. No breach of any provision of this Option Agreement shall be deemed
waived unless it is waived in writing. Waiver of any one breach shall not be
deemed a waiver of any other breach of the same or any other provision of this
Option Agreement.

 

16.Counterparts. This Option Agreement may be executed in counterparts, and each
counterpart shall be considered an original. This Option Agreement shall not be
effective in any way as to any of the parties hereto until fully executed by all
parties hereto.

 

17.Entire Agreement. This Option Agreement embodies the entire agreement and
understanding of the Parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 




5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day,
month and year first above written.

 

 

 

DELAVACO PARTNERS INC.

 

 

By: /s/ Catherine DeFrancesco

Name/Title:  Catherine DeFrancesco, President

ONECLICK INTERNATIONAL, LLC.

 

 

By: /s/ Mauricio Diaz

Name/Title:  Mauricio Diaz, CEO

 




6

 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

 

 

We, OneClick International, LLC, hereby notify Grantor that we are electing to
exercise our Option to acquire the Unitron Assets.

 

Pursuant to the terms of the Option Agreement to which this Notice of Exercise
is attached (the "Option Agreement"), following delivery of this Exercise Notice
to Grantor, OneClick and Grantor shall take all actions necessary and deliver
whatever documents may be required to consummate the Transaction pursuant the
Option Agreement. Capitalized terms not otherwise defined in this Notice of
Exercise shall have the meanings ascribed to them in the Option Agreement.

 

 

 

 

 

Date

 

 

ONECLICK INTERNATIONAL, LLC

 

 

 

By:

Name:

Title:

 

 

7

 